DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to a container for thermoplastic pellet, and a method of producing a container for thermoplastic pellet, classified in class B31B, subclass 37/00.
II.	Claims 7-20, drawn to a method, classified in class B65D, subclass 33/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions are two different inventions such as a container for thermoplastic pellets, comprising: a bag configured to contain the thermoplastic pellets, each of the bag and the thermoplastic pellets being configured to be consumed by a process, the bag comprising at least one color pigment; the process being used to produce a final product; and, the at least one color pigment configured to influence a color index of the final product, and a method comprising:
generating a bulk material comprising a first additive via a bulk material process, the first additive configured to be used in a first process to generate a first final product having a first specification, the first additive also configured to be used in a second process to generate a second final product having a second specification;
generating a first container configured to contain the bulk material and configured to be consumed by the first process;
generating a second container comprising a second additive, the second container configured to contain the bulk material and configured to be consumed by the second process; introducing the bulk material into the first container and the second container; introducing the first container with the bulk material into the first process to generate the first final product; and
introducing the second container with the bulk material into the second process to generate the second final product, which cannot be used together and have different modes of operation and different functions.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
A telephone call was made to Mr. Chrystal A. Tomblyn (Reg. No. 76,327) on January 7, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762